BaeNes, J.
The appellant argues that under the provisions of sec. 1565&, Stats. 1911, the relator had a clear legal right to have his license transferred. This statute is quoted in full in State ex rel. Marvin v. Larson, 153 Wis. 488, 140 N. W. 285, and in Zodrow v. State, 154 Wis. 551, 143 N. W. 693. The only portion of it' which can have any application to the facts in this case is the following:
“And provided further that licenses be granted or issued to-persons for those places or locations for which licenses were issued or granted on or prior t'o the thirtieth day of June, 1901, unless by reason of a refusal of the owner to lease the same for such purposes, their destruction by fire or the elements or the same be refused by operation of law or under the provisions of this act, then and in either of such cases such license may be issued or granted to some other location.”
We fail to see how the portion of the statute quoted can have any bearing on the transfer of a license issued for a given locality to another and different one during the life of such license. Our attention has not been called to any statute which obligates or even authorizes a city council to transfer a license issued for one locality to another. If the power exists at all, which we doubt, it was discretionary and mandar mus will not lie to control that discretion. Sec. 35, ch. 124, Laws of 1891; Joseph Schlitz B. Co. v. Superior, 117 Wis. 297, 93 N. W. 1120; State ex rel. Davern v. Rose, 140 Wis. 360 (122 N. W. 751) and cases cited on page 371.
By the Court. — Judgment affirmed.